Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
A new rejection has been issued incorporating the reference provide din the IDS submitted 12/08/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-17, 19, 24 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Hood (US 20150136146)
Regarding claims 1-4, 6-17, 19, 24, Hood discloses:


an orientation sensor (106) configured to output a signal indicative of an orientation of a torso of the person (paragraph 0064), 
a stimulus generator (14, 1100) configured to provide a stimulus (wherein examiner notes that the bed support surface provides a “stimulus” to the torso by the surface changing shape via inflatable bladders or support pieces and therefore, changing the torso positioning…changing the angle of the bed support surface) (paragraph 0058, 0062, 0064, 0069, 0088), to the torso of the person (paragraph 0069, 0092) when the torso of the person is in a predetermined torso orientation range in the sleeping position (paragraph 0064, 0068, 0071-0074, 0082, 0093, 0094, 0095), wherein the stimulus generator is affixable to the torso of the person (paragraph 0064, 0137, 0139) (“in some contemplated embodiments, the person support surface 14 is configured to allow the occupant’s body to be immersed into the surface…the occupant can be wearing garmet with fluid bladders”, paragraph 0062), and 
a processing system (100) configured to perform steps of: 
receiving a signal from the orientation sensor, the signal being indicative of an orientation of the torso of the person (paragraph 0064, 0073, 0083), and 
determining on a basis of the signal that the orientation of the torso of the person is within the predetermined torso orientation range in the sleeping position, wherein the predetermined torso orientation range is such that, in an x-z plane perpendicular to a longitudinal axis of the torso of the person in a supine position in a y- direction (paragraph 0064, 0068, 0071-0074, 0080, 0082, 0084), the stimulus is provided in an upper right quadrant (XZ-1) of the x-z plane and the stimulus is not provided in at least a 
wherein the predetermined torso orientation range is such that the stimulus is not provided over an angle less than 30 degrees in the upper right quadrant (XZ-1) of the x-z plane with respect to a z-axis of the x-z plane (paragraph 0087, 0095) (Fig 9-10, 12, 25).
2. The sleep position training device according to claim 1, wherein the predetermined torso orientation range is such that the stimulus is also provided in a part of the upper left quadrant (XZ-2) of the x-z plane, in at least a part of a lower right quadrant (XZ-4) of the x-z plane, or both (Fig 9-10, 12, 25).  
3. The sleep position training device according to claim 1, wherein the predetermined torso orientation range is such that the stimulus is provided in an entire lower right quadrant (XZ-4) of the x-z plane (Fig 9-10, 12, 25).  
4. The sleep position training device according to claim 3, wherein the predetermined torso orientation range is such that the stimulus is provided in the upper right quadrant (XZ-1) and the lower right quadrant (XZ-4) over an angle larger than 120 degrees (paragraph 0062) (Fig 9-10, 12, 25).  
6. The sleep position training device according to claim 1, wherein the predetermined torso orientation range is such that in an y-z plane, perpendicular to the x-z plane, the stimulus is not provided in at least a part of at least one of an upper left quadrant (YZ-2) of the y-z plane and an upper right quadrant (YZ-1) in the y-z plane (Fig 9-10, 12, 25).  
7. The sleep position training device according to claim 1, wherein the sleep position training device comprises an orientation means for affixing the device to the torso of the person in a 
8. The sleep position training device according to claim 1, wherein the processing system is configured to trigger the stimulus generator to provide the stimulus when the torso of the person is in the predetermined torso orientation range only after a time duration (paragraph 0080).  
9. The sleep position training device according to claim 1, wherein the processing system is configured to perform steps of: receiving an additional signal from the orientation sensor (paragraph 0080-0081), the additional signal being indicative of an additional orientation of the torso of the person, and determining on the basis of the additional signal that the additional orientation of the torso of the person is within the predetermined orientation range, and, based on this determination, causing the stimulus generator to provide a an additional stimulus that is different from the stimulus (paragraph 0080-0081).  
10. The sleep position training device according to claim 9, wherein an intensity of the stimulus has a time course during a stimulation period, wherein the time course is irregular (paragraph 0064, 0068, 0071-0074, 0080-0082, 0093, 0094). 
11. The sleep position training device according to claim 10, wherein, the intensity of the additional stimulus has an additional time-course during an additional stimulation period and wherein the additional time-course differs from the time-course, wherein, optionally, the additional time course is irregular (paragraph 0080-0081).  
12. The sleep position training device according to claim 1, wherein the sleep position training device is affixable to an upper part of the torso of a person, the device further comprising: an accelerometer configured to output an acceleration signal (paragraph 0064), a processing system 
13. The sleep position training device according to claim 9, wherein the processing system is configured for comparing a derived respiratory rate variability (paragraph 0073-0074, 0079) with at least one variability threshold set to distinguish between a first sleep stage and a second sleep stage of the person, wherein the processing system is configured to: - trigger the stimulus generator to provide the stimulus when the person is in the first sleep stage, and - not trigger the stimulus generator to provide the stimulus when the person is in the second sleep stage (paragraph 0080-0081).  
14. The sleep position training device according to claim 9, wherein an accelerometer is used as the orientation sensor of the sleep position training device (paragraph 0064).  
15. A sleep position training device configured for reducing gastroesophageal reflux in a sleeping position of a person (abstract, paragraph 0071), the sleep position training device comprising: 
an orientation sensor (106) configured to output a signal indicative of an orientation of a torso of the person (paragraph 0064), 
a stimulus generator (14, 1100) configured to provide a stimulus (wherein examiner notes that the bed support surface provides a “stimulus” to the torso by the surface changing shape via inflatable bladders or support pieces and therefore, changing the torso positioning…changing the angle of the bed support surface) (paragraph 0058, 0062, 0064, 0069, 0088), to the torso of the 
a processing system configured to perform steps of: 
receiving a signal from the orientation sensor, the signal being indicative of an orientation of the torso of the person (paragraph 0064, 0073, 0083), and 
determining on a basis of the signal that the orientation of the torso of the person is within the predetermined torso orientation range in the sleeping position, wherein the predetermined torso orientation range is such that, in an x-z plane perpendicular to a longitudinal axis of the torso of the person in a supine position in a y- direction (paragraph 0064, 0068, 0071-0074, 0080, 0082, 0084), the stimulus is provided in an upper right quadrant (XZ-1) of the x-z plane and the stimulus is not provided in at least a part of an upper left quadrant (XZ-2) of the x-z plane (paragraph 0100-0101), the upper right and upper left quadrants being viewed in the y-direction along the longitudinal axis from the torso to feet of the person (paragraph 0072-0074, 0079), wherein the stimulus is provided for a larger part of the upper right quadrant (XZ-1) of the x-z plane than for the upper left quadrant (XZ-2) of the x-z plane, wherein the predetermined torso orientation range is such that the stimulus is not provided over an angle less than 30 degrees in the upper right quadrant of the x-z plane with respect to a z-axis of the x-z plane (paragraph 0087, 0095) (Fig 9-10, 12, 25).  

17. The sleep position training device according to claim 16, wherein the predetermined torso orientation range is such that the stimulus is provided in the upper right quadrant (XZ-1) and the lower right quadrant (XZ-4) over an angle larger than 120 degrees (paragraph 0062) (Fig 9-10, 12, 25).  
19. The sleep position training device according to claim 15, wherein the predetermined torso orientation range is such that in an y-z plane, perpendicular to the x-z plane, the stimulus is not provided in at least a part of at least one of an upper left quadrant (YZ-2) of the y-z plane and an upper right quadrant (YZ-1) in the y-z plane (paragraph 0087, 0095) (Fig 9-10, 12, 25).
24. The sleep position training device according to claim 1, wherein the stimulus is provided in an entirety of the upper right quadrant (XZ-1) of the x-z plane (Fig 9-10, 12, 25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792